PER CURIAM.
This is an appeal from an Order of the Circuit Court of Orange County revoking Appellant’s probation.
At the hearing the trial judge announced that he found Landry in violation of Conditions 1, 2, and 6, of Order Withholding Adjudication of Guilt and Placing Defendant on Probation. The Court announced that it “particularly” found that Defendant had not violated Condition 5, but contrary to such finding the Order of Revocation of Probation from which this appeal is taken held that Defendant had also violated Condition 5. This erroneous finding can only be a clerical error which we hold was harmless. Violation of the other three conditions was a sufficient basis for the revocation. No abuse of the trial court’s discretion was shown. Crossin v. State, 244 So.2d 142 (Fla. 4th DCA 1971); Bernhardt v. State, 288 So.2d 490 (Fla.1974).
We therefore AFFIRM the Order of Revocation, but REMAND for correction of the clerical error.
CROSS, ORFINGER and UPCHURCH, JJ., concur.